Citation Nr: 1815346	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of left rib contusion.

2.  Entitlement to service connection for heel pain syndrome, including as secondary to service-connected right knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability, however diagnosed, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for skin rash as due to an undiagnosed illness.

5.  Evaluation of sinusitis, currently rated as 10 percent disabling.

6.  Evaluation of allergic rhinitis, currently rated as noncompensable prior to June 17, 2015, and as 10 percent for the period thereafter.




REPRESENTATION

The Veteran represented by:    Tennessee Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The January 2011 rating decision granted service connection for chronic allergic rhinitis and sinusitis with an initial rating of 10 percent disabling, effective November 20, 2009.  In a May 2017 rating decision, the RO found that the assignment of a single 10 percent evaluation for chronic allergic rhinitis and sinusitis was in error and, effective November 20, 2009, the disabilities are evaluated separately.  The RO assigned a 10 percent evaluation for sinusitis and a noncompensable rating for allergic rhinitis for the period prior to June 17, 2015, and 10 percent for the period thereafter.  This is reflected in the issues on the title page. 

While the RO adjudicated service connection for PTSD, the Board has expanded the issue to include an acquired psychiatric disability, however diagnosed, consistent with the Federal Circuit's decision in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  The issue has been recharacterized accordingly, as noted on the title page.

The issue of entitlement to service connection for headaches has been raised by the record in a VA Form 21-526EZ, received in April 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Prior to final adjudication, the Board finds that further development is required.  First, the record contains an unscannable CD, whose contents must be obtained before proceeding with adjudication.  In April 2014, (docket entry dated March 26, 2014), a treatment record from a non-government facility was received.  The item was noted to be a CD that was unscannable because it had the incorrect password.  The Board will remand to ensure that the contents of this CD are properly associated with the claim file. 

The Veteran seeks entitlement to service connection for residuals of a left rib contusion.  An August 1992 service treatment record indicates that the Veteran was treated for a left rib contusion.  At a September 2013 VA examination, the Veteran reported that in service he was involved in a security forces training involving a "domestic violence scenario that went bad."  He was role playing the perpetrator and ended up under three other soldiers on the edge of a chair.  He reports having pain to the lower left rib area.  He reported ongoing treatment in service.  He also reported private sector treatment.  He indicated that he continues to have discomfort to the area, remarking "it's an annoying pain," and "it's not right."  The September 2013 examiner noted contusion left chest wall, however, also remarked that there is no medical evidence to support that the Veteran has had ongoing issues with the contusion.  The Board is unclear as to the status of the Veteran's diagnosis and will remand for clarification.

In addition, the Veteran seeks entitlement to service connection for heel pain syndrome.  The Veteran was afforded a VA examination in September 2013 regarding his heel pain.  However, the Board notes several inadequacies in this examination.  First, it is unclear to the Board what diagnosis was made by the examiner.  At the outset, the examiner noted a diagnosis of plantar fasciitis.  The examiner also noted that the Veteran has bilateral orthotics.  The examiner wrote that the Veteran has pain to the lateral heel and that orthotics are generally issued for conditions such as plantar fasciitis.  However, despite the notation of a diagnosis and the fact that the Veteran wears orthotics, the examiner then wrote that the Veteran does not have plantar fasciitis by examination today.  (The Board also notes that a March 1995 private treatment record contains a diagnosis of chronic plantar fasciitis.)  Second, the examiner did not address whether it is at least as likely as not that the Veteran's heel disability (if any) is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's right knee disability.  The examiner wrote that he was not aware of any known correlation that supports a connection between foot conditions related to knee conditions.  However, this is not the standard for secondary service connection.  In addition, a March 1995 private treatment record indicates that the Veteran reported right heel pain following the use of crutches due to a right knee surgery, suggesting a connection between the two.  Finally, the Board points out that the examiner indicated that imaging studies of the foot had not been performed and the results were not available, however, later remarked that x-rays were negative for fracture in June 1992.  Given these inadequacies, the Board will remand to afford the Veteran a new examination.

As explained above, the Board has recharacterized the issue of entitlement to service connection for PTSD to encompass any acquired psychiatric disability, however diagnosed.  The Board notes that private treatment records report that the Veteran complained of an anxiety attack in May 2013 and was diagnosed with mild panic disorder.  A VA examination from September 2013, diagnosed the Veteran with anxiety (NOS).  An April 2015 private treatment record states that the Veteran has anxiety state, unspecified, and notes that he is prescribed medication for this condition.  The Board will remand for an opinion regarding whether these diagnosed psychiatric disabilities are related to the Veteran's service.

In addition, the Veteran has claimed entitlement to service connection for skin rash as due to an undiagnosed illness.  It is conceded that the Veteran is a Persian Gulf veteran pursuant to 38 C.F.R. § 3.317 (e).  A January 2009 private treatment record notes scattered patchy rash to face, leg, back, and left hand.  The Veteran states that it appears on and off.  He was assessed with an unspecified skin lesion.  At a March 2009 VA examination, it was noted that the Veteran has a maculopapular slightly erythematous skin rash, which covers an extensive area of the mid back.  It probably covers up to 5 percent of the skin surface area.  The Veteran stated that the skin rash is pruritic.  The Veteran indicated seeing a dermatologist for the skin rash in the past and he was given cream for local application on the skin, but does not use it.  The Veteran states that the skin rash constitutes an unknown and undiagnosed illness, which could be due to Gulf War syndrome.  The examiner opined, however, that this argument is not acceptable as such and the Veteran was offered a dermatology appointment as part of this examination to see if a dermatologist will provide a diagnosis.  The Veteran declined that appointment because he had to travel a second time to see the dermatologist.  The Veteran promised to see a dermatologist in Marion, Illinois, possibly in the VA Medical Center and, if the dermatologist did not know the diagnosis of the skin rash, in that case he will consider his skin rash as due to Gulf War syndrome.  The examiner further opined that it is unlikely that a dermatologist will not be able to diagnose his skin rash.  It is not clear to the Board that this follow-up dermatology appointment occurred.  A private treatment record from September 2009 notes that the Veteran has a rash on his left hand that is red and patchy.  A May 2011 VA treatment record notes abnormal rash to back, comes and goes, face and neck; suspect rosacea, fungal.  A May 2012 private treatment record indicates that the Veteran denied skin rash.  At a September 2013 VA Gulf War general medical examination, scars were noted for "skin and scars."  At a June 2015 VA Gulf War general medical examination, no answer was provided for skin and scars.  The Board is unclear as to the status of the Veteran's claimed skin rash and its etiology.  Therefore, the Board will remand to afford the Veteran a new examination.

Finally, clarification is needed regarding the Veteran's service-connected sinusitis and allergic rhinitis.  First, the Board seeks clarification regarding the Veteran's January 2010 VA examination.  Here, the examiner diagnosed the Veteran with chronic allergic rhinitis and sinusitis.  However, the examiner did not note if there were nasal polyps, nor did he note septal deviation.  The record indicates that the Veteran has a deviated septum.  For example, a June 2006 private treatment record states that an endoscopic examination of the sinuses revealed that the Veteran had a septal deviation to the left moderately.  Later, a February 2014 private treatment record noted nasal septal deviation towards the right.  As the presence of polyps and obstructions to the nasal passage are relevant under the rating code, the Board will remand for clarification.  See Diagnostic Code 6522, 38 C.F.R. § 4.97.

In addition, clarification is needed regarding the September 2013 VA examination, which noted only a diagnosis of chronic sinusitis, but then concluded:

There is no medical evidence in CPRS to support that [V]eteran has had ongoing issues with his sinusitis, he has had one antibiotic prescription filled at the VAMC since his first episode of care in 2009.  Chronic sinusitis is generally associated with infection of the sinuses.  Veteran nasal discharge is clear and watery more often than not which is more likely than not allergic rhinitis, not sinusitis.  

The Board notes that treatment records for sinusitis exist prior to 2009, indicating that this was not his first episode of care.  For example, a March 2005 private treatment record shows that the Veteran was treated for sinus congestion and drainage, which was diagnosed as acute maxillary sinusitis.  In addition, although the examiner switched the Veteran's diagnosis to allergic rhinitis, she did not address whether there were polyps or if there was obstruction of the Veteran's nasal passage on one or either side, which is needed under the rating code.  See Diagnostic Code 6522, 38 C.F.R. § 4.97.  The Board finds the absence of this information particularly problematic, because the June 2015 VA examination diagnosed the Veteran with only allergic rhinitis, and stated that there was greater than 50 percent obstruction of the nasal passage on both sides due to this disability.  Because the Veteran seeks a compensable rating for his allergic rhinitis prior to this examination, the Board requires clarification as to whether the nasal obstruction existed prior to June 2015.  See Diagnostic Code 6522, 38 C.F.R. § 4.97.  

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  

In addition, the contents of the unscannable CD from a non-government facility, obtained in April 2014 and noted on the docket at March 26, 2014, should be properly uploaded into the claim file for review.  

Steps to obtain and associate these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After the above development has been completed, schedule the Veteran for the following VA examinations.  For each examination, the examiner should be provided a complete copy of the claim file and should note review of the claim file in any subsequent report.

(a)  A VA examination to address the etiology of the claimed left rib contusion and to clarify its diagnosis.  The September 2013 examiner noted contusion left chest wall, however, also remarked that there is no medical evidence to support that the Veteran has had ongoing issues with the contusion.  The Board is unclear as to the status of the Veteran's diagnosis and seeks clarification of the diagnosis.  The examiner should provide a diagnosis, if any, and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

(b)  A VA examination to address the etiology of the claimed heel disability, to include as secondary to service-connected right knee disability.  The examiner should provide a diagnosis, if any, and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

In particular, the examiner is asked to clarify whether the Veteran has plantar fasciitis.  The examiner is asked to address the March 1995 private treatment record diagnosing the Veteran with chronic plantar fasciitis.  In addition, if the examiner determines that the Veteran does not have plantar fasciitis, the examiner is asked to address the reason for the Veteran's use of bilateral orthotics and his lateral heel pain.

In addition, the examiner is asked to provide an opinion as to whether it is more likely than not (i.e., a 50 percent or greater probability) that the Veteran's heel disability, if any, is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's right knee disability.

In particular, the examiner is asked to address the March 1995 private treatment record, which indicates that the Veteran reported right heel pain following using crutches due to a right knee surgery.

(c)  A VA examination to address the etiology of his acquired psychiatric disability.  The examiner is asked (1) to identify all of the Veteran's diagnosed psychiatric disabilities during the period on appeal, and (2) to provide an opinion for each disability regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.
 
(d)  A VA examination to address the etiology of the claimed skin rash and to clarify its diagnosis.  Then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or is otherwise related to service, to include environmental hazards during the Persian Gulf War, or, if preexisting service, was aggravated therein. 

If the examiner is unable to provide a diagnosis for the Veteran's skin rash, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) a manifestation of an undiagnosed illness.

(e)  A VA examination to determine the current severity of the Veteran's service-connected sinusitis and allergic rhinitis.  In particular, the examiner is asked to address:

(i)  Is the Veteran's sinusitis detected by x-ray? 

(ii)  Is the Veteran's sinusitis manifested by one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment?

(iii)  Is the Veteran's sinusitis manifested by three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting?

(iv)  Is the Veteran's sinusitis manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment?

(v)  Is the Veteran's sinusitis manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting?  

NB: An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.

(vi)  Does Veteran's sinusitis follow radical surgery with chronic osteomyelitis?

(vii)  Is the Veteran's sinusitis manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries?  

(viii)  Is the Veteran's allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side?

(ix)  Is the Veteran's allergic rhinitis with polyps? 

(x)  In addition, the examiner is asked to clarify findings from previous examinations.  Specifically, in the January 2010 VA examination, the examiner did not note if there were nasal polyps, nor if there was septal deviation.  The record indicates that the Veteran has a deviated septum.  For example, a June 2006 private treatment record states that an endoscopic examination of the sinuses revealed that the Veteran had a septal deviation to the left moderately.  Later, a February 2014 private treatment record noted nasal septal deviation towards the right.  The examiner is asked to address whether the Veteran had polyps in January 2010 or whether the Veteran's deviated septum constituted greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

Clarification of the Veteran's diagnosis is needed for the September 2013 VA examination, which noted only a diagnosis of chronic sinusitis, but then concluded that the Veteran's nasal discharge is clear and watery more often than not which is more likely than not allergic rhinitis, not sinusitis.  The new examiner is asked to identify, which diagnosis is correct.  In addition, it is also requested that the new examiner address whether there were polyps or if there was greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side at the time of the September 2013 examination.

A detailed rationale should be furnished for all opinions.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

